In re Berthelot, Kenneth L.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 285,-755; to the Court of Appeal, First Circuit, No. CA90 0109.
Granted. Appeal is dismissed as a sus-pensive appeal. Because La.Code Civ.P. art. 2123 requires that an appellant file both an appeal and security within the delay period for suspensive appeals, the appellant’s failure to timely file a suspensive appeal bond requires the court to dismiss the suspensive appeal. Because the appeal was filed within the delay for devolutive appeals, the appeal should be treated as a devolutive appeal.
CALOGERO, C.J., and COLE, J., would deny the writ.
LEMMON, J., would deny the writ and assigns reasons.